ORDER
By Order dated August 22, 1997, this Court granted the Office of Disciplinary Counsel’s petition to have respondent *173placed on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR. Respondent has now filed a petition for reinstatement asserting that the indictments against him have been quashed. The Office of the Attorney General has filed an informal return and does not oppose the petition for reinstatement.
IT IS ORDERED that the petition is granted and respondent is reinstated to inactive status with the Bar of this State.
/s/ Ernest A. Finney, Jr,, C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.
TOAL, A.J., not participating.